Citation Nr: 1627987	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rating 30 percent prior to July 1, 2011.

2.  Entitlement to an increased disability rating for PTSD, currently rated 50 percent from July 1, 2011 to June 10, 2015.

3.  Entitlement to an increased disability rating for PTSD, currently rated 70 percent from June 10, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California in which the RO denied an increased disability rating in excess of 30 percent for the service-connected PTSD.  In March 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010 and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  

In an April 2013 rating decision the RO awarded a temporary total evaluation of 100 percent, due to inpatient treatment, for service-connected PTSD for the period from May 17, 2011 to July 1, 2011.  Subsequently, in an October 2013 rating decision, the RO awarded an increased disability rating of 50 percent for the period on and after July 1, 2011.  In a June 2015 rating decision, the RO awarded an increased disability rating of 70 percent from June 10, 2015, thus creating a "staged" rating.  The effective date is the date of the most recent PTSD examination.  Despite the award of an increased disability rating, the Veteran has not been awarded the highest possible evaluation.  The Veteran has not indicated satisfaction with the 70 percent staged rating and is presumed to be seeking the maximum possible evaluation.  The issue of entitlement to an increased rating for PTSD during the various stages of the appeal period thus remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1. The date of the claim for an increased rating for PTSD on appeal was January 15, 2009.

2.  The evidence is at least evenly balanced as to whether the symptoms and overall level of impairment caused by the Veteran's PTSD has throughout the appeal period more nearly approximated occupational and social impairment with deficiencies in most areas.

3.  Throughout the appeal period, neither the symptoms nor the overall level of impairment caused by the Veteran's PTSD has more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for a rating of 70 percent, but no higher, for PTSD have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2. The criteria for a rating higher than 70 percent for PTSD have not been met after July 10, 2015 or at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA's duty to notify was satisfied through notice letters dated in November 2008 and March 2009, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's identified records have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  There are no outstanding records that have been identified.   

In addition, the Veteran was also provided VA examinations for the disability on appeal in March 2009 and June 2015.  The discussion below reflects that these examinations were based on consideration of the Veteran's prior medical history and described his PTSD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board therefore finds that theses examinations were adequate.  There is no evidence that additional examinations are in order.  

The Board will therefore proceed to the merits of the claim for an increased rating for PTSD.

Increased Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found. In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.
The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Final Rule, Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the provisions of this amendment were not intended to apply to claims that had been certified for appeal to the Board on or before August 4, 2014, see id., and this case was certified in February 2014, the Board will not consider them in this decision.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran seeks a higher disability rating in excess of 70 percent for PTSD.  The date of the claim for an increased rating for PTSD on appeal was January 15, 2009.  During the pendency of the claim, the Veteran has had symptoms such as those listed in the criteria for a 30, 50, and 70 percent rating.  On the March 2009 VA examination, the Veteran endorsed symptoms of paranoia, anxiety, depressed mood, nightmares, insomnia, and diminished thinking and concentration.  He also reported symptoms of difficulty concentrating, having a "short fuse," and always feeling on guard.  He denied suicidal and homicidal ideation and also reported that he is capable of completing all activities of daily living independently.  The Veteran reported that he is in therapy and taking medication to include paxil and seroquel to help his symptoms.  He also reported having difficulties in his personal and family, relationships due to his PTSD in that he and his second wife of 10 to 12 years continue to have marital problems.  He also reported that his wife is not a source of support for him.  He has three adult children and currently resides with his wife and 18 year old granddaughter.  He also described having four friends that he has known since high school and that he meets people at church but none of them have become good friends.  He is uncomfortable around crowds and therefore avoids groups due to becoming agitated; referring to himself as a "loner."  On examination his mood was agitated and he demonstrated some difficulty with short term memory.  The examiner opined that symptoms of increased worrying and difficulty sleeping were secondary to increased financial problems and increased problems with his wife, which the examiner determined were exacerbated by having the Veteran's brother-in-law come and stay with them after he was released from prison.  The examiner opined that the Veteran's Global Assessment of Functioning (GAF) score was 49.

On the June 2015 fee basis PTSD examination, the Veteran complained of chronic sleep impairment, nightmares, impaired memory, and irritability.  He also endorsed symptoms of anger, anxiety, panic attacks, depressed mood, suspiciousness, trouble remembering things, obsessional rituals which interfere with routine activities, and impaired impulse control.  He described suicidal ideation occurring more than six months ago however reported there is no active thought or idea but still felt depressed.  The examiner opined that symptoms resulted in occupational and social impairment or deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In finding, the examiner found that there was a change to the Veteran's rated disability in that his symptoms had worsened noting in particular his diminishing thoughts of having nothing to look forward to, to include no current ambition, goals, or drive.  The examiner opined that the Veteran's GAF score was 43 and concluded that the Veteran has poor sleep, and therefore low energy; is depressed, isolated, avoids social situations, and has poor motivation.
Post-service treatment records dated from January 1987 through July 2015 are associated with the claims file.  During the period on appeal, VA treatment reports show that the Veteran was diagnosed with PTSD and major depressive disorder manifested by symptoms to include depressed mood, detachment or isolation from others, irritability, difficulty sleeping, nightmares, and the inability to establish and maintain effective relationships.  The Veteran also denied suicidal and homicidal ideation as well as hallucinations of any kind.  In addition, the Veteran participated in therapy and medication management.  During this appeals period, examination revealed the Veteran's mood and affect as mildly dysphoric and congruent.  He was cooperative and his appearance was fairly groomed.  Judgment and insight were also observed as good.  

VA treatment records reflect that the Veteran presented for medication management in June 2008, December 2008, June 2009, March 2010, and August 2010.  He reported feeling irritable and denied depression, suicidal and homicidal ideations.  On examination his mood and affect were mildly dysphoric and congruent, and he demonstrated good insight and judgment.  The examiner opined that the Veteran's GAF score was 45.

A March 2013 VA mental health record shows the Veteran posed no to low risk for self-harm or harm to others and that he continued to participate in therapy for PTSD as well as medication management to treat symptoms.  On examination his mood and affect were mildly dysphoric and congruent.  He was cooperative and his appearance was fairly groomed.  He also demonstrated good judgment and insight.  GAF scores were 45.

The above evidence reflects that the Veteran had symptoms of anxiety, suspiciousness, and mild memory loss (30 percent criteria), panic attacks more than once a week, impairment of short-and long-term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and anger (50 percent criteria), a history of suicidal ideation, and obsessional rituals which interfere with routine activities, (70 percent criteria).  The Board finds that this evidence reflects that the Veteran had deficiencies in areas such as work, family, judgment, thinking, and mood.  Moreover, the Veteran's GAF scores have ranged from 43 - 45, reflective of serious symptoms.  The Board finds that the GAF scores indicating serious symptoms in or any impairment in social, or occupational functioning are more reflective of his symptoms.  These GAF scores are consistent with the other evidence of record and support the assignment of a 70 percent evaluation, which is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  Although the March 2009 VA examiner determined that the Veteran's mental health symptoms of poor sleep and increased worries appear to be secondary to increased financial problems between the Veteran and his wife and exacerbated by his wife's brother residing with them, the evidence throughout the appeal period is insufficient to distinguish between these non-service-connected symptoms and those due to the service connected PTSD. See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability). 

Thus, for the above reasons, the evidence is thus at least evenly balanced as to whether the Veteran's symptoms and overall level of impairment more nearly approximated the criteria for a 70 percent rating throughout the appeal period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial rating of 70 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A higher schedular rating of 100 percent is not, however, warranted because the Veteran's symptoms and overall level of impairment did not more nearly approximate the criteria for such a rating and the evidence was not approximately evenly balanced on this question.  The Veteran did not have symptoms that approximated those listed in the criteria for a 100 percent rating.  The March 2009 VA examiner noted the Veteran's self-report that he has the ability to perform activities of daily living, including maintenance of minimal personal hygiene, and daily activities.  It was also determined that he was able to manage his own finances.  See also June 2014 PTSD Examination Report.  Further, although the Veteran reported employment as a bus driver from 1968-1977 and with the California Highway Patrol from 1977 to 1987 until he retired due to stress, he also reported that in 1995 he maintained employment as a truck driver for 6 years until he was fired due to hip problems.  Id.  Therefore, the Veteran's symptoms and overall impairment did not more nearly approximate total occupational impairment.

In addition, the Veteran was oriented to time, place, and person on examination, and there was no indication of gross impairment of thought processes or communications.  The Veteran indicated that he had thought of attempting suicide in the past, and was easily agitated.  Specifically, he described an incident when a man followed him from the highway and confronted him because the Veteran allegedly cut him off while driving on the highway.  The Veteran explained that he was angry and told the man to back off or that he would harm him.  See March 2009 VA PTSD Examination.  The evidence of record, both lay and medical does not reflect that his anger has resulted in violent behavior, however.  In addition, while he has problems with memory, insight and judgment were normal on examination.  VA mental health treatment records reflect the same.  Moreover, the June 2015 examiner opined that the Veteran's mental health symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking and mood, in that his symptoms to include depressed mood had worsened.  While this characterization is not binding on the Board, see VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity"), it is consistent with the above evidence of record.

Given that the Veteran has had some social relationships with friends and family and has indicated that he has also maintained employment as a truck driver for 6 years before problems with his hip caused termination, the Board finds that the preponderance of the evidence reflects that his symptoms and overall impairment do not more nearly approximate the total occupational and social impairment in the criteria for a 100 percent rating.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating.  Although the Veteran received inpatient treatment, for service-connected PTSD for the period from May 17, 2011 to July 1, 2011 the RO awarded a temporary total evaluation of 100 percent for this period and there is also no indication that the PTSD has caused frequent hospitalization during the pendency of the claim or that the schedular requirements have otherwise been rendered impractical.  A remand for referral of the claim for a higher rating for PTSD for extraschedular consideration is therefore not warranted.  38 C.F.R. 
§ 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that (as opposed to his non-service-connected hip disability) cause marked interference with employment or create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  Similarly, as the evidence reflects that the Veteran is no longer employed due to his non-service-connected hip disability, and does not reflect that his service connected disabilities cause either marked interference with employment or unemployability, the issue of entitlement to a TDIU has not been raised by the evidence of record.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, an increased rating of 70 percent, but no higher, is warranted for the Veteran's PTSD throughout the appeal period.  As the preponderance of the evidence is against an increased rating higher than 70 percent during this time period, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

A 70 percent rating but no higher, for PTSD, is granted prior to July 1, 2011, subject to the laws and regulations governing the award of compensation benefits.

A 70 percent rating, but no higher, for PTSD, is granted from July 1, 2011 to June 10, 2015, subject to controlling regulations governing the payment of monetary awards.

An increased rating for PTSD, now rated 70 percent throughout the appeal period, is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


